 Case 2:21-cv-12835-ES-LDW Document 9 Filed 07/30/21 Page 1 of 3 PageID: 29




Justin T. Quinn, Esq.
ROBINSON MILLER LLC
Ironside Newark
110 Edison Place, Suite 302
Newark, New Jersey 07102
Telephone No.: (973) 690-5400
Facsimile No.: (973) 466-2761
jquinn@rwmlegal.com

Attorneys for Defendant
Citibank, NA

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  SCURA, WIGFIELD, HEYER, STEVENS &                         Civil Action No. 21-12835 (ES) (LDW)
  CAMMAROTA, LLP,
                                                               Document electronically filed.
                   Plaintiff,

            v.
                                                        APPLICATION FOR CLERK’S
  CITIBANK, NA, DIAMOND PLC, JOHN                      ORDER EXTENDING TIME TO
  DOES 1-100, ABC CORPORATIONS 1-100,                 ANSWER, MOVE, OR OTHERWISE
  (being fictious parties),                              RESPOND TO COMPLAINT
                                                       PURSUANT TO L. CIV. R. 6.1(b)
                   Defendants.


       Application is hereby made pursuant to Local Civil Rule 6.1(b) for the entry of a Clerk’s

Order extending the time within which Defendant Citibank, NA may answer, move, or otherwise

respond to the Amended Complaint filed by Plaintiff (ECF No. 5). In making this application, it

is represented that:

       1.        No previous extension has been obtained;

       2.        Service of the Summons and Amended Complaint were effectuated upon

Defendant Citibank, NA on or about July 12, 2021;

       3.        Absent this extension, Defendant Citibank, NA’s time to answer or otherwise

respond to the Amended Complaint would be due on August 2, 2021; and
 Case 2:21-cv-12835-ES-LDW Document 9 Filed 07/30/21 Page 2 of 3 PageID: 30




       4.     With this extension, Defendant Citibank, NA’s answer or other response would be

due on August 16, 2021.


Dated: July 30, 2021                             ROBINSON MILLER LLC

                                                 By: s/ Justin T. Quinn
                                                 Justin T. Quinn, Esq.
                                                 ROBINSON MILLER LLC
                                                 Ironside Newark
                                                 110 Edison Place, Suite 302
                                                 Newark, New Jersey 07102
                                                 Telephone No.: (973) 690-5400
                                                 Facsimile No.: (973) 466-2761
                                                 jquinn@rwmlegal.com
 Case 2:21-cv-12835-ES-LDW Document 9 Filed 07/30/21 Page 3 of 3 PageID: 31




       The above application be and hereby is GRANTED, and Defendant Citibank, NA’s time

to answer or otherwise reply to the Amended Complaint (ECF No. 5) is extended for a period of

fourteen (14) days, up to and including August 16, 2021, pursuant to Local Civil Rule 6.1(b) of

the United States District Court for the District of New Jersey.



                                                     WILLIAM T. WALSH
                                                     Clerk of Court
                                                     United States District Court
                                                     District of New Jersey

                                                     By: ____________________
                                                            Deputy Clerk

Dated: __________, 2021
